United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50583
                           Summary Calendar



                In The Matter Of: STEPHEN CRAIG CONLEY

                              Debtor
         -----------------------------------------------

                           Thomas W. Olick,

                              Appellant,

                                versus

               Commercial State Bank; Stephen C. Conley,

                              Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:04-CV-108
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellant, Thomas Olick, appeals from the judgment of the

District Court in this dispute over the ownership and control of a

piece of oil producing property located in Texas. Appellant asserts

that the Bankruptcy Court improperly denied his motion to amend his

complaint under Bankruptcy Rule 7015, which adopts F.R.C.P. Rule

15. Matter of Schwager, 121 F.3d 177, 186 (1997). The appellant

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-50583
                                      -2-

argues    that    the   denial    of    this   motion   without      comment   or

explanation of the basis for denial was an abuse of discretion.

However, the appellant has not provided a record of the hearing at

which the motion was denied for this court to review and has made

inconsistent statements on this point, arguing before the District

Court    that    “the   lower   court   opined   that   it   would    not   grant

Appellant’s B.R. 7015 Motion because doing so might delay trial

against the Appellees.” Additionally, while an explanation of the

reasons for a denial of a motion to amend is strongly preferred, it

is not an abuse of discretion where the reasons for denial are

apparent. Mayeaux v. Louisiana Health Serv. and Indem. Co., 376

F.3d 420, 426-427 (5th Cir. 2004). Here, the motion to amend the

complaint adding new defendants was made five months after the

complaint was filed, requested to plead different theories against

different parties, and was thus properly denied. Id. at 427-28.

     The appellant further contends that default judgments by a

Pennsylvania Bankruptcy Court possessed res judicata status as to

issues in this case. Res judicata is inapplicable to bankruptcy

nondischargeability proceedings. In re Pancake, 106 F.3d 1242, 1244

(5th Cir. 1997).

     The district court’s judgment is AFFIRMED.